Citation Nr: 1537219	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  11-17 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to January 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  This matter was previously remanded by the Board in June 2014.

In September 2012, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.


FINDING OF FACT

The probative, competent evidence does not demonstrate that any pre-existing right ear hearing loss permanently worsened in service, and the evidence indicates that the Veteran's right ear hearing loss was clearly and unmistakably not aggravated beyond the natural progression of the disease as a result of active duty.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 1153, 5103A, 5107(b) (West 2014); 
38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309 (2015).







REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issue decided herein.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A March 2010 letter satisfied the duty to notify provisions, to include notification of the regulations pertinent to the establishment of an effective date and disability rating. 

The evidence includes the Veteran's service treatment records, VA treatment records, and lay evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran underwent VA examination in connection with his service connection claim for right ear hearing loss in November 2011, and an addendum opinion was provided in March 2012.  In June 2014, the Board found that while the examination and opinion were facially adequate, remand was warranted for additional examination as the November 2011 examiner had recommended review by a specialist.  Pursuant to the Board's June 2014 remand, the Veteran underwent VA examination by a specialist in December 2014.  Upon review, the Board finds that, taken together, the VA examinations and opinions are sufficient and adequate for purposes of determining service connection.  The VA examiners reviewed the Veteran's relevant medical history and lay testimony, completed physical examinations and other appropriate testing, and provided opinions as to the clinical findings.  In addition, the VA examiners provided adequate rationales for the opinions stated, relying on and citing to the records reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion, not from the mere fact that the claims file was reviewed).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met with respect to the Veteran's service connection claim for right ear hearing loss.  38 C.F.R. § 3.159(c)(4).  Additionally, the Board finds the Appeals Management Center substantially complied with the June 2014 remand directives with respect to the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).
In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The September 2012 hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by an accredited representative from Veterans of Foreign Wars of the United States. No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran, and neither the Veteran nor his representative has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 543; see also Dingess/Hartman, 19 Vet. App. at 486.

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Veteran should not assume that pieces of evidence not explicitly discussed herein have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).
Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service, or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309. 

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
§ 1111.  This presumption attaches only where there has been an induction examination in which the later-complained-of disability was not noted.  Where a pre-existing disease or injury is noted on the entrance examination, section 1153 provides that "[a] pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).

For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of symptoms of a pre-existing condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b). 

VA has specifically defined the term "disability" for service connection claims involving impaired hearing.  38 C.F.R. § 3.385 (2015).  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See 38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran asserts that he had pre-existing right ear hearing loss which was permanently aggravated as the result of exposure to acoustic trauma during active duty.  Specifically, he contends that he was exposed to loud noises on the flightline as an Aircraft Loadmaster in service.   At the Board hearing, the Veteran stated that he was exposed to noise from engines running aboard the aircraft as well as large generators and heavy equipment.

Concerning a current disability, the record reflects a diagnosis of conductive right hear hearing loss during the pendency of the appeal.  As a result, the Board finds the Veteran has established a current disability for the purposes of service connection. 

With respect to an in-service illness, event or injury, the Veteran's October 1982 induction examination report reflects pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
15
25
20
LEFT
0
0
0
0
15

Additionally, the record indicates that the induction examiner referred the Veteran for a consult with a physician specializing in the ear, nose, and throat (an ENT).  The ENT diagnosed scarring of the tympanic membrane from old infections and a slight retraction pocket in the anterior superior quadrant.  

Based on the induction examination report, the Board finds the record indicates that some right ear hearing loss pre-existed active duty.  Therefore, the appropriate question to determine entitlement to service connection is whether any pre-existing right ear hearing loss worsened in service, and if so, whether the disability was clearly and unmistakably not aggravated beyond the natural progression of the disease by active duty.  38 C.F.R. § 3.306.  Primarily, the Board notes that a hearing conservation examination conducted in September 1991 in conjunction with the Veteran's separation from service reflects pure tone thresholds in the right ear of 20 decibels at worst, particularly in the 3000 hertz range where the Veteran had previously demonstrated some degree of hearing loss.  Further, the November 2011, March 2012 addendum, and December 2014 opinions are the only medical opinions of record and are negative to the Veteran's claim.  The November 2011 VA examiner noted that the Veteran's right ear hearing loss pre-existed service and found that it was not aggravated beyond the normal progression in military service.   In the March 2012 addendum opinion, the VA examiner opined that, while there was evidence of some shifts in hearing during active duty, there was no significant change or threshold shift in hearing from induction to separation and any such shifts were temporary.  In December 2014, a VA otolaryngologist examined the Veteran upon the recommendation of the November 2011 examiner.  The otolaryngologist opined that there was clear and unmistakable evidence that the Veteran's pre-existing right ear hearing loss was not aggravated by active duty service.  The otolaryngologist further reported that the Veteran's hearing loss did not progress over the course of his military career, and noted that the Veteran's current right ear conductive hearing loss was most likely due to progressive scarring within the middle ear as a result of the childhood ear trauma noted upon entrance into active duty.  The examiner noted that there were stable hearing thresholds throughout and at the completion of the Veteran's military service which were similar to his thresholds upon entrance.  Here, the Board finds the VA examiners' opinions to be highly probative, as they were based on complete audiological examinations of the Veteran as well as a review of the Veteran's records, including in-service audiograms, and lay statements.  In addition, the VA examiners provided adequate rationale for the opinions.  Nieves-Rodriguez, 22 Vet. App. 295.

The Board acknowledges that the Veteran is competent to describe symptoms, such as hearing loss, which he is able to perceive through the use of his senses.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, a layperson without medical training is not qualified to render a medical opinion concerning the etiology or progression of hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  Here, the evidence does not show that the Veteran possesses the requisite training or credentials needed to render a competent opinion as to the medical progression of his pre-existing right ear hearing loss.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, the Veteran's lay opinion does not constitute competent medical evidence and lacks probative value.  



Therefore, the Board finds that the evidence is against a grant of service connection for right ear hearing loss.  The Board finds the opinions of the VA examiners to be the most probative and that there was no permanent worsening of the pre-existing right ear hearing loss in service, and that the Veteran's right ear hearing loss was clearly and unmistakably not aggravated by service.


ORDER

Entitlement to service connection for right ear hearing loss is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


